t c memo united_states tax_court fredric j and dushanka lowe petitioners v commissioner of internal revenue respondent docket no filed date david r bosse and mary l harriss for petitioners kathleen a tagni for respondent memorandum opinion laro judge this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent determined a dollar_figure deficiency in petitioners’ 1section references are to the applicable version of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the deficiency largely arises from the distribution of a cash_value life_insurance_policy policy from a nonexempt employee_trust to petitioner frederic j lowe mr lowe on date respondent filed a motion for summary_judgment motion on date petitioners filed a response to respondent’s motion response respondent’s motion asks the court to decide as a matter of law that the value of the policy is its accumulated value on the date of distribution determined without regard to surrender charges that motion also asks the court to find petitioners liable for an accuracy-related_penalty under sec_6662 petitioners agree in their response that the material facts of the case are not in dispute but they contend that the value of the policy must be determined by taking surrender charges into account we hold that sec_402 requires that the value of a life_insurance_policy distributed from a nonexempt employee_trust is its fair_market_value as of the date of distribution and may require that surrender charges be taken into account for the reasons discussed below we find that genuine issues of material fact remain as to the fair_market_value of the policy we will therefore deny respondent’s motion for summary_judgment as to the 2respondent also determined computational adjustments to amounts petitioners claimed as itemized_deductions and exemptions value of the policy we find it premature to decide the second issue of whether petitioners are liable for a sec_6662 accuracy-related_penalty absent a determination of the fair_market_value of the policy we thus reserve our decision on that issue background the background facts are drawn from the pleadings the motion and the response petitioners mr lowe and dushanka lowe ms lowe are husband and wife who resided in illinois when their petition was filed mr lowe was an employee and the sole shareholder of smart money strategies inc smart money an s_corporation ms lowe was an employee of smart money in smart money adopted the national variable benefit plan and trust as an employee welfare- benefit plan under sec_419 and sec_419 smart money’s stated purpose in adopting the plan was to provide benefits to certain covered employees as a reward for past and future faithful service petitioners were the only employees covered by the plan as smart money had no other employees the benefits provided to petitioners under the plan included death and severance benefits smart money funded these benefits with a 3we refer to the welfare_benefit_plan as the plan and the trust that owned the plan’s assets as the trust the parties agree that the trust was not exempt from taxation under sec_501 cash_value life_insurance_policy on the life of mr lowe and a term life_insurance_policy on the life of ms lowe the trust was the named owner of the cash_value life_insurance_policy on mr lowe’s life the policy covering mr lowe was a variable_universal_life_insurance policy4 that provided mr lowe with a death_benefit of dollar_figure and carried a planned annual premium of dollar_figure the terms of the policy agreement specified that a surrender charge5 would be levied upon the owner of the policy if the policy was terminated before a specified date the policy also specified that the surrender charge would gradually decline and would be eliminated years after the policy’s effective date ms lowe was the named beneficiary of mr lowe’s policy between and smart money paid premiums due on the policy by contributing cash to the trust in late smart money terminated its participation in the plan and trust which in turn caused ownership of the policy to transfer from the trust to mr lowe on the date of distribution the accumulated value 4under a variable universal life policy the premiums_paid by the policy holder are invested in securities and the payouts at death fluctuate with the performance of the investments though there usually is a minimum guaranteed death_benefit see schwab v commissioner t c __ __ slip op pincite cadwell v commissioner t c __ __ slip op pincite n 5a surrender charge is a fee applied against the value of the life_insurance_contract if the contract is terminated within a period specified in that contract of the policy without regard to surrender charges was dollar_figure and the value of the policy after surrender charges was zero petitioners received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which reported a current_year_cost of life_insurance protection of dollar_figure petitioners reported that amount on their form_1040 u s individual_income_tax_return return petitioners did not however report any income from the distribution of the policy on their return by notice_of_deficiency dated date respondent determined that petitioners had unreported income equal to dollar_figure or the value of the policy distributed to mr lowe without regard to the surrender charges respondent also determined that petitioners were liable for an accuracy-related_penalty under sec_6662 discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for summary adjudication upon all or any part of the legal issues in controversy rule a full or partial summary_judgment is appropriate where the record shows that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 119_tc_252 as the moving party respondent bears the burden of proving that no genuine issue exists as to any material fact and that he is entitled to judgment as a matter of law see 85_tc_527 in deciding whether summary_judgment is appropriate we view the factual materials and the inferences drawn therefrom in the light most favorable to the nonmoving party 369_us_654 85_tc_812 the parties contend that there are no genuine issues as to any material fact and that a decision may be rendered as a matter of law for the reasons discussed below we do not agree accordingly we will deny respondent’s motion the parties agree that the distribution of the policy from the trust was a taxable_event but they disagree over the amount which petitioners were required to report as taxable_income on their return petitioners argue that the value of the policy distributed to mr lowe should be determined under sec_83 and that the value of the policy should be reduced by the amount of the surrender charges payable upon termination of the policy respondent argues that the value of the life_insurance_policy should be determined under sec_402 and sec_72 and that the value as distributed to mr lowe should be determined without regard to any surrender charges we begin with an overview of the relevant sections sec_83 provides rules for the taxation of property transferred to an employee in connection with services performed by that employee see sec_1_83-1 income_tax regs that section requires a taxpayer to include in gross_income the fair_market_value of the property transferred less any amounts paid for such property in the first year in which such property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_83 see also 103_tc_634 affd without published opinion 89_f3d_856 11th cir sec_402 provides the amount actually distributed or made available to a distributee by a nonexempt employee_trust must be included in the distributee’s gross_income pursuant to the annuity rules of sec_72 see also sec_1_402_b_-1 income_tax regs sec_72 generally requires a distributee to include in his or her gross_income any amount received by the distributee under a life_insurance_contract but allows the taxpayer to recover his or her investment_in_the_contract as a nontaxable return_of_capital see sec_1_72-1 income_tax regs i nonapplicability of sec_83 petitioners argue that the distribution of the policy to them from the trust is a transfer in_connection_with_the_performance_of_services governed by sec_83 and that sec_402 does not apply we do not agree it is a basic principle of statutory construction that where two statutes overlap in application the more specific provision takes precedence over the more general provision see 365_us_753 81_tc_17 n 15a the policy here was transferred to mr lowe by way of a distribution from a nonexempt employee_trust a situation specifically contemplated by sec_402 sec_83 which addresses the taxation of property transferred in connection with services is thus general when compared with the specific application of sec_402 to a distribution from a nonexempt employee_trust sec_402 provides for a variety of federal_income_tax consequences to an employee beneficiary who is a participant in a plan under sec_401 when the related trust is not exempt from taxation under sec_501 sec_402 contains specific provisions for contributions to and distributions from a nonexempt employee_trust for the benefit of an employee beneficiary sec_402 which addresses contributions made by an employer to a nonexempt employee_trust on behalf of an employee requires the employee to include as gross_income the amount of the contribution in accordance with the provisions of sec_83 sec_402 which addresses distributions from a nonexempt employee_trust to an employee beneficiary requires the employee to include in gross_income the amount of the distribution in accordance with sec_72 we find no ambiguity in sec_402 and believe that sec_402 speaks specifically to the policy distributed to mr lowe we presume that congress says in a statute what it means and means in a statute what it says and shall rely on the specific provision of sec_402 503_us_249 because we have determined that sec_402 applies to the policy distributed to petitioners we only look to sec_83 to the extent that sec_402 requires us to do so see sec_1_83-8 income_tax regs to the extent a transfer is subject_to sec_402 sec_83 applies to such a transfer only as provided for in sec_402 despite petitioners’ contentions of the applicability of sec_83 sec_402 does not require that sec_83 applies congress was clear that sec_83 determines the tax consequences to an employee beneficiary who receives the benefit 6we are not persuaded that smart money provided the policy to mr lowe in connection with his performance of services so that sec_83 would apply petitioners offer no elaboration on the specific services smart money provided or any services mr lowe provided to smart money in addition petitioners characterize the transfer of the policy as a distribution from the plan and trust in both the petition and the memorandum they filed in support of their response such a characterization we believe is not merely a matter of semantics but reflects an objective characterization of the distribution by petitioners as to the true nature of what they received from the trust of a contribution made by an employer to a nonexempt employee_trust congress was also clear that sec_72 determines the tax consequences to an employee beneficiary who receives a distribution from a nonexempt employee_trust this distinction we believe shows that congress was fully aware of the different alternatives for taxing distributions from a nonexempt employee_trust and intended that the taxability of a distribution from a nonexempt employee_trust to be determined under sec_72 if congress had intended for distributions from a nonexempt employee_trust to be determined under sec_83 it would have said so but congress did not say so consequently we give effect to congress’ unambiguously expressed intent and proceed with our analysis under sec_402 and sec_72 see 467_us_837 ii application of sec_402 and sec_72 because we have found that sec_402 controls the tax consequences of the policy distributed to petitioners we now turn our attention to that section to determine the methodology for determining the value of the policy sec_402 provides that the amount actually distributed or made available to a distributee by a nonexempt employee_trust shall be taxable in the year distributed or otherwise made available to the beneficiary as provided by sec_72 see also sec_1 b - c income_tax regs sec_72 prescribes rules for the tax treatment of amounts received under a life_insurance_contract which are not received as annuities in general any nonannuity amount received before the annuity_starting_date is includable in gross_income to the extent allocable to income_on_the_contract see sec_72 134_tc_141 here the trust distributed the policy to mr lowe as a lump sum before the annuity_starting_date the cross-reference of sec_402 and sec_72 thus compels the application of e to the distribution petitioners received sec_72 requires that the amount allocable to income and thus the amount to be included in gross_income should not exceed the excess if any of the cash_value of the contract determined without regard to any surrender charge immediately before the amount is received reduced by the taxpayer’s investment_in_the_contract the parties agree that the cash_value of the policy determined without regard to 7although sec_72 generally supersedes the applicability of sec_72 with regard to life_insurance contracts see sec_72 c sec_402 provides that distributions from a nonexempt employee_trust before the annuity_starting_date shall be included in the gross_income of the distributee without regard to sec_72 thus sec_72 is inapplicable to the distributions received by mr lowe and sec_72 is the controlling provision for purposes of income inclusion surrender charges is dollar_figure a taxpayer’s investment_in_the_contract is defined as the amount of consideration paid for the contract less amounts previously received under the contract that were excludable from gross_income see sec_72 108_tc_54 because petitioners did not pay any consideration_for_the_contract we treat mr lowe’s investment_in_the_contract ie his basis as zero thus the maximum amount that petitioners would be required to include as gross_income under sec_72 is the cash_value of the policy without regard to surrender charges or dollar_figure respondent would have us stop our analysis after a plain reading of sec_72 and conclude that the value of the policy for purposes of sec_402 is the cash_value of the policy without regard to surrender charges but sec_402 does not require that we read sec_72 in isolation the cross- reference of sec_402 requires only that we use sec_72 as a guide to allocating the value of the policy between taxable_income and a nontaxable return of the investment_in_the_contract ie petitioners’ return_of_capital sec_402 provides that the amount actually distributed to the distributee is taxable under sec_72 the amount actually distributed is thus the amount petitioners are required to include in their gross_income subject_to the limitation imposed by sec_72 we recently analyzed the interplay of sec_402 and sec_72 in the context of distributions from a nonexempt trust in schwab v commissioner t c __ we believe our reasoning in schwab is directly on point to the instant case and apply its reasoning herein we observed that amount actually distributed under sec_402 is not synonymous with the accumulated cash_value of the policy like petitioners the taxpayers in schwab received distributions of life_insurance policies from a nonexempt employee_trust and challenged the commissioner’s determination that the values of those policies should be determined without regard to surrender charges we held that for the purposes of sec_402 the phrase amount actually distributed means the fair_market_value of what was actually distributed we reasoned in schwab that the regulations under sec_402 prescribing rules for distributions from exempt employee trusts and sec_402 prescribing rules for distributions from nonexempt employee trusts provide differing interpretations of the phrase amount actually distributed we were cognizant of our decision in matthies v commissioner supra in which we held that a distribution of a life_insurance_policy from an exempt employee_trust should be determined without regard to surrender charges but we noted that the regulations under sec_402 require a taxpayer to include as the amount actually distributed the entire cash_value of the life_insurance_policy see sec_1_402_a_-1 income_tax regs whereas the regulations under sec_402 indicate by way of an example that the amount to be included as gross_income is the entire value of the contract see sec_1_402_b_-1 income_tax regs we deemed this distinction not insignificant we concluded that while the entire cash_value of a life_insurance_policy is determined without regard to surrender charges the entire value of a life_insurance_policy is determined by its fair_market_value which may include surrender charges we thus rejected the simple proposition that surrender charges should never count or that they should always count instead reading sec_402 to require a court to consider the payment of surrender charges as part of a more general inquiry into the policy’s fair_market_value but we also recognized in schwab that the fair_market_value of an insurance_contract can be a slippery concept the determination of which requires further analysis see schwab v commissioner supra at __ slip op pincite on the facts in schwab we were persuaded that the only value the taxpayers received from the distributions of their policies was a small amount of insurance coverage attributable to premiums their employer previously paid we also had in the record the base 8the commissioner moved the court to reconsider our opinion in schwab and we denied that motion rates for the guaranteed maximum monthly cost of insurance rates and were able to make a tentative effort at calculating the fair market values of what the taxpayers actually received the facts of the instant case are virtually identical to those presented in schwab the policies were variable_universal_life_insurance policies with steep premiums and both were distributed from nonexempt employee trusts in late both policies carried surrender charges that rendered the accumulated value of the policy zero or less than zero in schwab we decided that the fair market values of the policies the taxpayers received were less than their accumulated values here we are unable to determine the fair_market_value of mr lowe’s policy because the record does not allow us to do so accordingly we will deny respondent’s motion for summary_judgment an appropriate order will be issued denying respondent’s motion for summary_judgment
